DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 17, “capable of being rotated” has been deleted and replaced by --configured to be rotated--
In claim 1, lines 17-18, “the apparatus can perform” has been deleted and replaced by --the apparatus performs--.
In claim 8, line 13, “X-ray source capable of emitting” has been deleted and replaced by --X-ray source configured to emit--.
In claim 8, line 15, “the apparatus can perform” has been deleted and replaced by --the apparatus performs--.
[Examiner note(s): The aforementioned changes are made to remove ambiguity and to accentuate positive claim language recitations].
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-7, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray computed tomography scanner wherein a micro CT imaging X-ray source is further provided on the vertical frame, a rotary table for seating and rotating an object to be imaged is further provided above the patient support arm, and the X-ray detector is composed of a common X-ray detector configured to be rotated by an X-ray detector drive unit, so that the apparatus performs both a micro CT imaging operation and a general CT imaging operation, and including all imitations recited in independent claim 1.
As per claim 8 and dependent claims 9-11, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray computed tomography apparatus, wherein the X-ray source is composed of a dual focus type X-ray source configured to emit both a micro CT imaging X-ray and a general CT imaging X-ray from one tube, so that the apparatus performs both a micro CT imaging operation and a general CT imaging operation, and including all imitations recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    352
    401
    media_image1.png
    Greyscale

US 20150010126
[0026] X-ray micro-CT with a displaced detector array: application to helical cone-beam reconstruction. In x-ray micro-CT applications, it is useful to increase the field of view by offsetting a two-dimensional (2D) detector array…
[0029] Because the sizes of samples differ in x-ray micro-CT applications, it is desirable to have a mechanism to change the field of view of a micro-CT scanner. A well-known way to double the diameter of the field of view is to displace a detector array by 50%...


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884